DETAILED ACTION
This office action is in reply to applicant communication filed on December 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been amended.
Claims 1-20 are pending. 

Response to Argument
Applicant’s arguments filed on December 21, 2020 with respect to the 35 U.S.C. 102/103 rejections have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argues that the prior art on record fails to teach the amended limitation of the independent claims. However, upon further consideration a new ground(s) of rejection is made using newly discovered prior arts to Campbell (US Pub. No. 2016/0087791).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell (US Pub. No. 2010/0131969) in view of Campbell (US Pub. No. 2016/0087791) and further in view of Jacobson (US Pub. No. 2014/0143446).

	As per claim 1 Tidwell discloses:
A method comprising: accessing a given plaintext value of a plurality of plaintext values; (paragraph 155 of Tidwell, if the triggering event is a VOD event, it is associated with a "tuning event" (e.g., such as those originating at the user's CPE 106) by utilizing the MAC address of the CPE on which the VOD event occurred combined with the timing of the event) and (paragraph 210 of Tidwell, each CPE associated with the Customer ID/Division ID is stored in the extract 1010, along with non-PII data related to the CPE (e.g. Model Number, firmware version, etc.)). Both the MAC and customer ID/Division ID of Tidwell are associated to Customer Premises Equipment (CPE) and they are equivalent to the claimed plaintext value.
Providing a given pseudonym value corresponding to the given plain text value; (paragraph 210 of Tidwell, each Customer ID/Division ID combo (appending the Division ID to the Customer ID) is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize event messages 600. For each CPE associated with that SID, the MAC address is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize the MAC address in the event message 600).
Tidwell teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) but fails to disclose:
Applying, by a processor of a computing device, a hash function to the given plaintext value to generate a first hash value of the given plaintext value: applying, by the processor, the hash function to the first hash value of the given plaintext value to generate a second hash value of the given plaintext value: applying, by the processor, the hash function to the second hash value of the given plaintext value to generate a third hash value of the given plaintext value: 
However, in the same field of endeavor, Campbell teaches this limitation as, (paragraph 26 of Campbell, the operator 406 may perform a hash function on the combination of the portion 204A and the initial hash value 402 to obtain a first hash value HASH1 404A. In one embodiment, the operator 406 may execute the SHA-256 hash algorithm using the portion 204A and the hash value 402 as input values) and (paragraph 27 of Campbell, the operator 406 may again be executed to perform a hash of the combination of the portion 204B and the first hash value HASH1 404A to obtain a second hash value HASH2 404B. A third portion 204C of the message 202 may then be received. The operator 406 may again be executed to perform a hash of the combination of the portion 204C and the second hash value HASH2 404B to obtain a third hash value HASH3 404C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell and include the above limitation using the teaching of Campbell in order to secure the data using multiple hash function.
The combination of Tidwell and Campbell teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) and generating second hash value and third hash value besed on the first hash value and second hash value respectively but fails to disclose:
Mathematically adding all hash values of the given plaintext value together, including adding the first hash value of the given plaintext value, the second hash value of the given plaintext value, and the third hash value of the given plaintext value together, to provide a summation that represents a given pseudonym value.
hash-computing module 708 can generate an additive hash value for the local data collection by performing an arithmetic function (e.g., an addition operation) on individual hash values for a plurality of content items in the data collection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell and Campbell to include the above limitation using the teaching of Jacobson in order to secure the data using multiple hash function. 

Claims 10 and 16 are rejected under the same reason set forth in rejection of claim 1:

As per claim 3 Tidwell in view of Campbell and further in view of Jacobson discloses:
The method of claim 1, further comprising: providing a plurality of pseudonym values corresponding to the plurality of plaintext values, including, for each plaintext value of the plurality of plaintext values: (paragraph 210 of Tidwell, each Customer ID/Division ID combo (appending the Division ID to the Customer ID) is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize event messages 600. For each CPE associated with that SID, the MAC address is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize the MAC address in the event message 600).
Tidwell teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) but fails to disclose:
Applying the hash function to the plaintext value to generate the first hash value of the plaintext value: applying the hash function to the first hash value to generate the second hash value of the plaintext value: applying the hash function to the second hash value to generate the third hash value of the plaintext value. 
However, in the same field of endeavor, Campbell teaches this limitation as, (paragraph 26 of Campbell, the operator 406 may perform a hash function on the combination of the portion 204A and the initial hash value 402 to obtain a first hash value HASH1 404A. In one embodiment, the operator 406 may execute the SHA-256 hash algorithm using the portion 204A and the hash value 402 as the operator 406 may again be executed to perform a hash of the combination of the portion 204B and the first hash value HASH1 404A to obtain a second hash value HASH2 404B. A third portion 204C of the message 202 may then be received. The operator 406 may again be executed to perform a hash of the combination of the portion 204C and the second hash value HASH2 404B to obtain a third hash value HASH3 404C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell and include the above limitation using the teaching of Campbell in order to secure the data using multiple hash function.
The combination of Tidwell and Campbell teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) and generating second hash value and third hash value besed on the first hash value and second hash value respectively but fails to disclose:
Mathematically adding the first hash value of the plaintext value, the second hash value of the plaintext value, and the third hash value of the plaintext value together to provide a summation that represents a pseudonym value.
However, in the same field of endeavor, Jacobson teaches this limitation as, (paragraph 83 of Jacobson, hash-computing module 708 can generate an additive hash value for the local data collection by performing an arithmetic function (e.g., an addition operation) on individual hash values for a plurality of content items in the data collection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell and Campbell to include the above limitation using the teaching of Jacobson in order to secure the data using multiple hash function. 

Claim 17 is rejected under the same reason set forth in rejection of claim 3:

As per claim 4 Tidwell in view of Campbell and further in view of Jacobson discloses:
The method of claim 3, wherein a one-to-one correspondence exists between the plurality of plaintext values and the plurality of pseudonym values. (paragraph 210 of Tidwell, each Customer ID/Division ID combo (appending the Division ID to the Customer ID) is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize event messages 600. For each CPE associated with that SID, the MAC address is subjected to a salted, one-way hash, with the same pre-determined salt used to pseudonymize the MAC address in the event message 600). 

As per claim 5 Tidwell in view of Campbell and further in view of Jacobson discloses:
The method of claim 3, wherein a mean of the plurality of plaintext values is equal to a mean of the plurality of pseudonym values. (Paragraph 177 of Tidwell, the profiles may be used to gather audience research data on a patterned basis. The data may be shared with requesting entities 208 for gathering statistical information and therefore must utilize adequate security measures to maintain the anonymity of individual users associated with the profiles). 

Claims 18 is rejected under the same reason set forth in rejection of claim 5:

As per claim 7 Tidwell in view of Campbell and further in view of Jacobson discloses:
The method of claim 3, further comprising: applying a statistical distribution function to the plurality of pseudonym values to adjust a mean of the plurality of pseudonym values. (Paragraph 177 of Tidwell, the profiles may be used to gather audience research data on a patterned basis. The data may be shared with requesting entities 208 for gathering statistical information and therefore must utilize adequate security measures to maintain the anonymity of individual users associated with the profiles). 

Claims 11 and 20 are rejected under the same reason set forth in rejection of claim 7:

Claim 12 is rejected under the same reason set forth in rejection of claim 3:

Claim 14 is rejected under the same reason set forth in rejection of claim 4:

Claim 15 is are rejected under the same reason set forth in rejection of claim 5:

As per claim 8 Tidwell in view of Campbell and further in view of Jacobson discloses:
The method of claim 3, further comprising: applying a statistical distribution function to the plurality of pseudonym values to adjust a variance of the plurality of pseudonym values. (Paragraph 177 of Tidwell, the profiles may be used to gather audience research data on a patterned basis. The data may be shared with requesting entities 208 for gathering statistical information and therefore must utilize adequate security measures to maintain the anonymity of individual users associated with the profiles).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tidwell (US Pub. No. 2010/0131969) in view of Campbell (US Pub. No. 2016/0087791) and further in view of Jacobson (US Pub. No. 2014/0143446) and Riguidel (US Pub. No. 2011/0307691).

As per claim 2:
The combination of Tidwell, Champbell, and Jacobson teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) but fails to disclose:
The method of claim 1, wherein the plurality of plaintext values are associated with a predetermined statistical distribution.
However, in the same field of endeavor, Riguidel teaches this limitation as, (paragraph 1 of Riguidel, the present invention relates to a method for tracing and for resurgence of pseudonymized streams in communication networks, notably telecommunication and television broadcasting networks, capable of making it easier to detect streams that are unauthorized or sought for other reasons such as statistical processes or metrological analyses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell, Champbell and Jacobson to include the above limitation using the teaching of Riguidel in order to associate the data with statistical analyses.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tidwell (US Pub. No. 2010/0131969) in view of Campbell (US Pub. No. 2016/0087791) and further in view of Jacobson (US Pub. No. 2014/0143446) and Kurkure (US Pub. No. 2014/0165215).

As per claim 6:
The combination of Tidwell, Campbell, and Jacobson teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) but fails to disclose:
The method of claim 1, wherein the given pseudonym value is an irreversible encryption of the given plaintext value.
However, in the same field of endeavor, Kurkure teaches this limitation as, (paragraph 40 of Barber, in generating the machine fingerprint at 80, the MDC script queries the browser 28 for a number of attributes and settings and concatenates the results into an attribute string at 84. The MDC script then performs a hashing algorithm on the attribute string at 80 to generate a fingerprint string which has a high degree of uniqueness. Hashing functions are irreversible encryption processes in which the result is dependent on the original content of the data on which the hashing algorithm is operated. Hashing functions are commonly used for data integrity checking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell, Campbell, and Jacobson to include the above limitation using the teaching of Barber in order to secure the data using irreversible hash function and avoid reversing the hash function to generate the original data.

Claims 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell (US Pub. No. 2010/0131969) in view of Campbell (US Pub. No. 2016/0087791) and further in view of Jacobson (US Pub. No. 2014/0143446) and Shetty (US Pub. No. 2017/0134459).

As per claim 9:
The combination of Tidwell, Campbell, and Jacobson teaches the method of pseudonymizing by summing two hash values (see paragraph 36 of Tidwell) but fails to disclose:

However, in the same field of endeavor, Shetty teaches this limitation as, (paragraph 91 of Shetty, in some examples, at 818, user device 804 can retrieve the pseudonymous identifier 820 ("ID") from the preference server 814. The pseudonymous identifier can include, e.g., a globally unique identifier (GUID), universally unique identifier (UUID), a hash value such as a hash provided by the Secure Hash Algorithm (SHA)-2 or SHA-3 standards, the output of an encryption algorithm such as Advanced Encryption Standard (AES), or a combination of all or part of any of those).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tidwell, Campbell, and Jacobson to include the above limitation using the teaching of Shetty in order to secure the data using SHA-2/SHA-3 hash function and avoid reversing the hash function to generate the original data. 

Claims 13 and 19 are rejected under the same reason set forth in rejection of claim 9: 

Conclusion
The prior art made on record and not relied upon is considered pertinent to applicant’s disclosure is Arad (US Pub. No. 2017/0085482). Arad discloses the method and system for generating a plurality of hash values based on a lookup key for forwarding packets in a network device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESHOME HAILU/Primary Examiner, Art Unit 2434